As filed with the Securities and Exchange Commission on December 5, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURTIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 Direxion Shares ETF Trust (Exact name of registrant as specified in its charter) Delaware (State of incorporation or organization) See List Below (I.R.S. Employer Identification Number) 33 Whitehall Street, 10th Floor New York, New York 10004 (Address of registrant’s principal executive offices) Title of each class of securities to be registered Name of each exchange on which each class is to be registered Shares of Beneficial Interest NYSE Arca If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. þ If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. ¨ Securities Act Registration file number to which this form relates:333-150525 Securities to be registered pursuant to Section 12(g) of the Act:Not applicable. Item 1.Description of Registrant’s Securities to be Registered. A description of the shares of beneficial interest of the Direxion Large Cap Insider Sentiment Shares and the Direxion All Cap Insider Sentiment Shares (each a “Fund” and collectively the “Funds”), all at no par value, each a series of the Direxion Shares ETF Trust (the “Trust”), to be registered hereunder is as set forth, for each Fund, in the Trust’s Post-Effective Amendment No. 49 to its Registration Statement on Form N-1A (Commission File Nos. 333-150525; 811-22201), which descriptions are incorporated herein by reference, as filed with the Securities and Exchange Commission on October 28, 2011, as supplemented on December 5, 2011. The Trust currently consists of 125 separate series.Each Fund to which this filing relates and their respective I.R.S. Employer Identification Numbers are as follows: Title of Each Class of Securities to be Registered IRS Employer ID Number Direxion Large Cap Insider Sentiment Shares 45-3696567 Direxion All Cap Insider Sentiment Shares 45-3707326 Item 2.Exhibits. 1. The Trust’s Certificate of Trust is included as Exhibit (a)(i) to the Trust’s initial Registration Statement on Form N-1A (File Nos. 333-150525; 811-22201), as filed with the Securities and Exchange Commission on April30,2008 (Accession Number: 0000898432-08-000403). 2. The Trust’s Trust Instrument is included as Exhibit (a)(ii) to Pre-Effective Amendment No. 1 to the Trust’s Registration Statement on Form N-1A (File Nos. 333-150525; 811-22201), as filed with the Securities and Exchange Commission on August 20, 2008 (Accession Number: 0000898432-08-000845). 3. The Trust’s By-Laws is included as Exhibit (b) to Pre-Effective Amendment No. 1 to the Trust’s Registration Statement on Form N-1A (File Nos. 333-150525; 811-22201), as filed with the Securities and Exchange Commission on August 20, 2008 (Accession Number: 0000898432-08-000845). SIGNATURES Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. Direxion Shares ETF Trust December 5, 2011 /s/ Daniel D. O’Neill Daniel D. O’Neill Principal Executive Officer
